J-A11009-17

                                  2017 PA Super 295



COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

SHERRY LYNN WISE

                            Appellant                  No. 1684 MDA 2016


           Appeal from the Judgment of Sentence September 13, 2016
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0006928-2015


BEFORE: SHOGAN, J., MOULTON, J., and STEVENS, P.J.E.*

CONCURRING STATEMENT BY MOULTON, J.: FILED SEPTEMBER 15, 2017

       I agree with the majority’s conclusion that the evidence was sufficient

to support Appellant’s conviction, and concur with its decision to affirm the

judgment of sentence. However, I do not join the majority’s analysis of the

statutory interpretation question briefed by the parties, as I believe it is

unnecessary to a proper disposition of this case.

       Appellant was charged with violating 75 Pa.C.S. § 3733 under two

different theories – failing to bring her vehicle to a stop after being directed

to stop; and fleeing after being directed to stop. While both theories were

submitted to the jury, the jury instructions delivered by the trial court

required a finding that Appellant “was aware of the officer’s signal to stop

____________________________________________


       *
           Former Justice specially assigned to the Superior Court.
J-A11009-17



and refused to do so,” N.T., 9/12/16, at 119.     Accordingly, we need not

consider the question whether the statute’s reference to “a pursuing police

officer” modifies “otherwise flees,” because no one contends that it modifies

“fails or refuses to . . . stop.”




                                    -2-